DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on September 14, 2021.  As directed by the amendment, Claims 1-3, 8, 10, and 12 have been amended.  Claims 1-15 are allowable over the prior art.
Regarding the Office Action filed June 15, 2021:
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 102 and 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Applicant has resolved all rejections under Double Patenting.  Therefore, those rejections have been withdrawn.  Applicant filed a Terminal Disclaimer to overcome the rejections.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brennan Swain on September 16, 2021.

The application has been amended as follows: 
REPLACE Claim 1 with the following:
A percussive massage device comprising: 
a housing that defines a housing interior, a thickness, a width and a height, 
a battery that defines a battery axis, a motor positioned in the housing, wherein the motor includes a rotatable motor shaft that defines a motor axis, 
a counterweight that rotates about the motor axis, 
a switch for activating the motor, and 
a reciprocating shaft operatively connected to the motor and configured to reciprocate in response to activation of the motor, wherein the reciprocating shaft includes a distal end that defines a reciprocation axis, wherein the reciprocation axis defines a thickness reciprocation plane that extends transversely through the thickness of the housing and divides the housing into first and second side portions, wherein the motor is positioned in the first side portion, and wherein the first side portion is symmetrical to the second side portion except for any openings or ports defined in the housing, wherein the battery axis is parallel to the reciprocation axis, and wherein the motor axis is perpendicular to the reciprocation axis and the battery axis.

Reasons for Allowance
Claims 1-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 

Claim 10 discusses a percussive massage device with similar claim limitations to Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 10.
Claim 12 discusses a method of using a percussive massage device with similar claim limitations to Claim 1 and Claim 10.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12.
Several prior art similar to the claimed invention are discussed below.
Lee et al. (US 2020/0085675) discusses a percussive massage appliance that has symmetrical first and second side portions.  It would be obvious to modify the motor axis to be perpendicular to the reciprocation plane.  However, Le does not disclose a counterweight that rotates about the motor axis or a battery axis that is parallel to the reciprocation axis.  Lee uses a completely different set of components to cause the massage element to reciprocate and these components do not rotate about the motor axis.  There is no presence of a counterweight in the device.  Even if a counterweight was to be added, it would not function properly with the specific mechanism of Lee (Lee: Figs 6-7).  Additionally, the battery of the device is not parallel to the reciprocation axis (Lee: A1, Fig 5).  Even if the battery was to be rotated, there would be no room to place the battery to be parallel to the reciprocation axis.  Doing so would ruin the 
Marton et al. (US 2019/0254921) discusses a percussive massage device that has a counterweight that rotates about the motor axis and is perpendicular to the reciprocation plane (Marton: 374, Figs 11A and 11B).  However, Marton does not disclose symmetrical first and second side portions since both side portions of the housing are drastically different in size and shape (Marton: Fig 7).  It would not be obvious to modify the device to have symmetrical side portions since it would drastically change the housing of the device and would make the device inoperable.  Additionally, the battery axis of the battery of the device is not parallel to the reciprocation axis (Marton: 214, Fig 7). Even if the battery was to be rotated, there would be no room to place the battery to be parallel to the reciprocation axis.  Doing so would ruin the casing of the device and would destroy the device. Therefore, Marton does not disclose the claimed invention of Claim 1.   Similar arguments are applied for Claims 10 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Cheng (US 2021/0000683) discusses a massage gun with symmetrical first and second side portions and batteries within the handle chamber as well as a motor with a motor axis perpendicular to the reciprocation axis.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773